DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 are pending:
		Claim 1 has withdrawn. 
		Claim 2 is rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910259853 filed on 04/02/2019.
Election/Restrictions
Applicant’s election without traverse of Group II, claim 2 in the reply filed on 04/04/2022 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities:  
	Claim 2 recites “SBR” in line 26, in line 32 and in line 36; consider rephrasing to – the SBR – for clarity and consistency with other claim language. 
	Claim 2 recites “the fermentation mixture” in line 28 and in line 35; consider rephrasing to – the sludge fermentation mixture – for clarity and consistency with other claim language. 
	Claim 2 recites “the sewage feeding volume” in line 29; consider rephrasing to – the sewage feeding – for clarity and consistency with other claim language.
	Claim 2 recites “sewage feeding” in line 30; consider rephrasing to – the sewage feeding – for clarity and consistency with other claim language.	
	Claim 2 recites “for fermentation” in lines 30-31; consider rephrasing to – for the sludge fermentation mixture – for clarity and consistency with other claim language.	
	Claim 2 recites “the sewage” in line 32; consider rephrasing to – the actual municipal sewage – for clarity and consistency with other claim language.
	Claim 2 recites “the sequencing batch reactor SBR” in line 33, in lines 42-43 and in line 70; consider rephrasing to – the SBR – for clarity and consistency with other claim language.
	Claim 2 recites “anaerobic stirring and a stirring time” in lines 39-40; consider rephrasing to – anaerobic stirring and an anaerobic stirring time – for clarity and consistency with other claim language.	
	Claim 2 recites “for settle” in line 53; consider rephrasing to – for the settle step – for clarity and consistency with other claim language.	
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the third peristaltic pump” in lines 16-17 and in lines 33-34. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a third peristaltic pump.
	Claim 2 recites “the second peristaltic pump” in line 19 and in line 37. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a second peristaltic pump.
	Claim 2 recites “an excess sludge fermentation tank” in line 58. It is unclear whether “an excess sludge fermentation tank” is the referring to the same “excess sludge fermentation tank” recited in line 3 or something different? In interest of advancing prosecution, it is interpreted that the limitation is referring to the excess sludge fermentation tank recited in line 3. 
	Claim 2 recites “a SBR” in line 64. It is unclear whether “a SBR” is referring to the same “a sequencing batch reactor (SBR)” recited in line 12 or something different? In interest of advancing prosecution, it is interpreted that the limitation is referring to the sequencing batch reactor (SBR) recited in line 12.
	Claim 2 recites “a second peristaltic pump” in line 65. It is unclear whether “a second peristaltic pump” is referring to the same “second peristaltic pump” recited in line 19 or something different? In interest of advancing prosecution, it is interpreted that the limitation is referring to the second peristaltic pump recited in line 19.
	Claim 2 recites “a third peristaltic pump” in lines 66-67. It is unclear whether “a third peristaltic pump” is referring to the same “third peristaltic pump” recited in lines 16-17 or something different? In interest of advancing prosecution, it is interpreted that the limitation is referring to the third peristaltic pump recited in lines 16-17.
	Claim 2 recites “A method for applying an apparatus, characterized in that, the method comprises…” in lines 1-2 and “wherein the apparatus comprises:….the air compressor” in lines 57-75. It is unclear if the limitation following “wherein the apparatus comprises” are actually a part of the method claim. In interest of advancing prosecution, it is interpreted that the limitations in lines 57-75 are a part of the method claim. Consider rephrasing to – A method for applying an apparatus, wherein the apparatus comprises…the air compressor, characterized in that, the method comprises…” so that it is clear that the apparatus is a part of the method claim and for proper claim construction. 
	Claim 2 recites “excess sludge” in line 58; It is unclear whether “excess sludge” is referring to the “fresh excess sludge” recited in line 11 or something different? In interest of advancing prosecution, it is interpreted that the limitation is referring to the fresh excess sludge recited in line 11.
	Claim 2 recites “a fermentation mixture storage tank” in lines 62-63; it is unclear whether “a fermentation mixture storage tank” is referring to the same “fermentation mixture storage tank” recited in line 10 or something different? In interest of advancing prosecution, it is interpreted that the limitation is referring to the fermentation mixture storage tank recited in line 10. 
	Claim 2 recites “a sewage tank” in line 66; it is unclear whether “sewage tank” is referring to the same “sewage tank” recited in lines 15-16 or something different?  In interest of advancing prosecution, it is interpreted that the limitation is referring to the sewage tank recited in lines 15-16.
	Claim 2 recites “an air compressor” in line 71; it is unclear whether “an air compressor” is referring to the same “air compressor” recited in line 42 or something different? In interest of advancing prosecution, it is interpreted that the limitation is referring to the air compressor recited in line 42.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN 107021560) in view of Peng (CN 107399817, hereinafter referred to as ‘817).
	Regarding claim 2, Peng teaches a method for applying an apparatus (a method and device; see Entire Abstract), characterized in that, the method comprises the following steps of:
	 i) start-up of an excess sludge fermentation tank (sludge fermentation tank starts; see pg. 3), wherein the excess sludge fermentation tank is a semi-continuous reactor (sludge fermenter is a semi-continuous reactor; see pg. 3) and an inoculated sludge (inoculated sludge; see pg. 3) is sludge discharged from a secondary sedimentation tank of a municipal sewage treatment plant (the sludge can be derived from any source; additionally, the source does not limit the method of applying the apparatus), wherein a sludge retention time (SRT) is 6 to 20 days (sludge residence time SRT in 6-20 days; see pg. 3), and wherein pH is controlled to be 9 to 10 (controlling the pH at 9-10; see pg. 3); wherein, according to SRT, an excess sludge fermentation mixture is discharged to a fermentation mixture storage tank (the remaining sludge fermentation mixture to the fermentation mixture storage tank according to the SRT; see pg. 3) every day (discharged to the fermentation mixture storage tank per day; see pg. 6) and an equal volume of fresh excess sludge is added to the excess sludge fermentation tank (adding an equal volume of fresh residual sludge to the remaining fermentation tank; see pg. 3); 
	ii) start-up of a sequencing batch reactor (SBR) (sequencing batch reactor SBR startup; see pg. 3) wherein a complete nitrification sludge is used as inoculation sludge to be injected into the SBR (full nitrifying sludge is injected into sequencing batch reactor SBR as inoculated sludge; see pg. 3); wherein actual municipal sewage is used as raw water to be injected into a sewage tank (actual municipal wastewater is injected into domestic sewage water tank as raw water; see pg. 3) and pumped into the SBR through the third peristaltic pump (the third peristaltic pump inlet into the sequencing batch reactor; see pg. 3), wherein the sludge fermentation mixture is pumped into the SBR through the second peristaltic pump, for 2 to 4 cycles every day (the sludge fermentation mixture through the second peristaltic pump into the sequencing batch reactor running 2-4 cycles per day; see pg. 3) wherein a drainage ratio is maintained at 50 to 80% (drainage ratio maintained at 50-80%; see pg. 3) and wherein each cycle includes influent, anaerobic stirring, aeration, anoxic stirring, settle and drainage (each cycle includes water, anaerobic stirring, aeration, anoxic agitation, precipitation, drainage; see pg. 3); 
	wherein the influent step comprises setting: an amount for sewage feeding at 1/2 to 4/5 of SBR effective volume (water into the reactor effective volume of 1/2-4/5; see pg. 4), and an amount for the fermentation mixture feeding is 1/50 to 1/10 of the sewage feeding volume (the fermentation mixture into water volume 1/50-1/10; see pg. 4); wherein the amount for sewage feeding and the amount for fermentation are controlled by a time-controlled switch (water and the fermentation mixture, both, through the time control switch; see pg. 4) wherein, 
	after SBR is started, the sewage in the sewage tank enters the sequencing batch reactor SBR (sewage in the sewage water tank enters the sequencing batch reactor; see pg. 4) through the third peristaltic pump (sequencing batch reactor through the third peristaltic pump; see pg. 5), wherein, during the sewage feeding, the fermentation mixture in the excess sludge fermentation tank enters SBR through the second peristaltic pump (sequencing batch reactor through the second peristaltic pump; see pg. 5); wherein the anaerobic stirring step comprises entering the influent into a stage of anaerobic stirring, and a stirring time is set for 2 to 3.5 h (anaerobic stirring set mixing time of 3h; see pg. 6); wherein the aeration step comprises: starting an air compressor to provide oxygen to the sequencing batch reactor SBR (air compressor to supply oxygen to the sequencing batch reactor; see pg. 4), and converting ammonia-nitrogen into oxidized nitrogen; wherein dissolved oxygen DO of 1-4 mg/L (maintaining DO in the range of 1-4 mg/L; see pg. 4) is maintained by a real-time control device wherein an aeration time is set for 1 to 3 h (the aeration time set at 1-3 h; see pg. 4); wherein the anoxic stirring step comprises setting an anoxic stirring time for 2 to 5 h (hypoxia stirring set stirring time 4.5 h; see pg. 7; hypoxia is “a deficiency of oxygen” and anoxic is “greatly deficient in oxygen”  therefore hypoxia is interpreted to be anoxic; see NPL of Webster definitions); wherein the settle and drainage steps comprise setting a sedimentation time for settle for 1 h (sediment set 1 hr; see pg. 7), wherein the drainage step is performed after a separation of sludge and water wherein a drainage ratio is 50% to 80% (drainage ratio of 57%; see pg. 7). 
	wherein the apparatus comprises: an excess sludge fermentation tank (Fig. 1, sludge fermentation tank 2; see pg. 3) into which excess sludge is pumped through a first peristaltic pump (Fig. 1, first peristaltic pump 1; see pg. 5); wherein the excess sludge fermentation tank is internally equipped with a first agitator (Fig. 1, first agitator 3; see pg. 5), a temperature controller (Fig. 1, temperature controller 4; see pg. 5) and a first pH controller (Fig. 1, first pH controller 5; see pg. 5); wherein the excess sludge fermentation tank is connected to a fermentation mixture storage tank (Fig. 1, fermentation mixture storage tank 9; see pg. 5); wherein the fermentation mixture storage tank is connected to a SBR (Fig. 1, batch reactor SBR 13; see pg. 5) through a second peristaltic pump (Fig. 1, second peristaltic pump 11; see pg. 5); wherein a sewage tank (Fig. 1, sewage tank 7; see pg. 5) is connected to the SBR through a third peristaltic pump (see Fig. 1); wherein a second agitator (Fig. 1, second agitator 5; see pg. 5), a first dissolved oxygen controller (Fig. 1, first dissolved oxygen controller 12; see pg. 5) and a second pH controller (Fig. 1m second pH controller 14; see pg. 5) are installed in the SBR (see Fig. 1); wherein an aeration head (SBR gas head; see pg. 5) in the sequencing batch reactor SBR is connected to an air compressor (air compressor connection; see pg. 5); and a process controller (Fig. 1, process controller 6; see pg. 5) connected to a computer (Fig. 1, computer 7; see pg. 5) is provided for controlling the first peristaltic pump, the second peristaltic pump, the third peristaltic pump, the first agitator, the second agitator, the temperature controller, the first pH controller, the second pH controller and the air compressor (see Fig. 1).  
	The examiner takes note of the fact that the prior art DO range of 1-4 mg/L overlaps the claimed range of 0.5 – 1 mg/L at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The examiner takes note of the fact that the prior art sedimentation time of 1 hr overlaps the claimed range of 1-2 hr at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	While Peng does not particularly limit the mass concentration ratio of NO2-N to NH4-N, Peng does not teach when a mass concentration ratio of NO2-N to NH4-N is 1.5 to 2.0, the aeration is stopped. 
	In a related field of endeavor, ‘817 teaches a device and method for treating municipal sewage (see Entire Abstract) comprising a mass concentration of NO2-N to NH4-N is 1.5 to 2.0 (concentration of NO2:NH4 = 1.5-2.0:1; see pg. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mass concentration ratio of NO2:NH4 in the aeration step of Peng by selecting a mass concentration ratio of 1.5-2.0:1 as disclosed by ‘817 for stopping aeration because said ratio contributes to the operation of nitrification and phosphorous removal and anaerobic ammonium oxidation (‘817, see pg. 7). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778